SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-168912 SWINGPLANE VENTURES, INC. (Exact name of small business issuer as specified in its charter) Nevada 27-2919616 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 220 Summit Blvd. #402, Broomfield, Colorado 80021 (Address of principal executive offices) 303-803-0063 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o There were 45,000,000 shares of the Registrant’s $0.001 par value common stock outstanding as of September 30, 2011. Explanatory Note The purpose of the amended Form 10-Q for issuer Swingplane Ventures, Inc. is to correct the status of the Company under Rule 12b-2 from non-shell status to a shell status. There are no other amendments to this document at this time. 1 Swingplane Ventures, Inc. (A Development Stage Company) Contents PAGE Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 Part II – Other Information Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 2 PART I—FINANCIAL INFORMATION Statements in this Form 10-Q Quarterly Report may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These assumptions are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Form 10-Q Quarterly Report, under “Management’s Discussion and Analysis of Financial Condition or Plan of Operation” and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, changes in technology, fluctuations in our quarterly results, our ability to continue and manage our growth, liquidity and other capital resource issues, competition, fulfillment of contractual obligations by other parties and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-Q Quarterly Report, except as required by law. Item 1. Financial Statements Swingplane Ventures, Inc. (A Development Stage Corporation) Financial Statements As of September 30, 2011 and 2010 and the Period June 24, 2010 (Date of Inception) through September 30, 2011 (unaudited) Contents Financial Statements: Balance Sheets 4 Statements of Operations 5 Statements of Changes in Stockholders’ Deficit 6 Statements of Cash Flows 7 Notes to Financial Statements 8 3 Swingplane Ventures, Inc. (A Development Stage Corporation) Balance Sheets September 30, 2011 June 30, 2011 (unaudited) Assets Current Assets Cash $ Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts payable $ $ Total Current Liabilities Stockholders' Equity: Common stock $0.001 par value; 75,000,000 shares authorized; 45,000,000 shares issued and outstanding Capital in excess of par value — — Accumulated deficit during development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities & Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. 4 Swingplane Ventures, Inc. (A Development Stage Corporation) Statements of Operations (unaudited) For the Three Months Ended September 30, 2011 For the Three Months Ended September 30, 2010 For the Period from June 24, 2010 (Date of Inception) through September 30, 2011 Revenue: Sales $
